Per Curiam. This case originated before a justice of the peace in Fulton County, and the plaintiff in error being also the plaintiff below, prosecuted an appeal from the judgment of the justice to the Circuit Court of the same county, where the appeal was dismissed at plaintiff’s costs for want of a sufficient appeal bond. The errors assigned and sought to be reviewed are, that the court erred, first, in holding the appeal bond to be insufficient; second, in dismissing the appeal; and third, in rendering judgment for costs against the plaintiff in error. Ho bill of exceptions is filed, and from the transcript of the record made by the clerk of the Circuit Court, it does not appear that exception was taken to any ruling of the court. Had the plaintiff in error desired to review the decision of the Circuit Court, it should have excepted to its rulings and had such exception properly preserved. Neely v. Wright, 72 Ill. 292; Hyatt v. Brown, 82 Ill. 28; Force Mfg. Co. v. Horton, 74 Ill. 310. The judgment of the Circuit Court must be affirmed because there is nothing in the record that we can consider. Judgment affirmed.